DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s response filed March 12, 2022 is acknowledged.
Claims 1-5, 7-12, 14-19, and 21 are pending in the application.
Claims 1-5, 7-12, 14-19, and 21 are examined below.

Examiner Request
Applicant is requested to indicate where in the specification there is support for amendments to claims should applicant amend. The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112, 1st paragraph issues that can arise when claims are amended without support in the specification. Examiner thanks applicant in advance. See also relevant portions of MPEP 2163.II.A:
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP § 714.02 and § 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities: where Applicant recites “opted-in being utilized”, it appears that Applicant intends to recite “opted-in to being utilized” or similar. For the purpose of comparison with the prior art, the Examiner is taking it as such. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: where Applicant recites “identify a set of validation users”, it appears that Applicant intends to recite “program instructions to identify a set of validation users” or similar. For the purpose of comparison with the prior art, the Examiner is taking it as such. Appropriate correction is required.
Claims 12 and 19 are objected to because of the following informalities: where Applicant recites “Determine”, it appears that Applicant intends to recite “determine.” Appropriate correction is required.

Claim Rejections - 35 U.S.C. 112(a) or 35 U.S.C. 112, 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a generic algorithm defined by its intended result: “identifying one or more boundaries to search for validation users; identifying, by one or more processors, a set of validation users in the identified one or more boundaries, where each validation user from the set of validation users has the ability to visually confirm the user performing the electronic transaction as a valid user associated with an account for the electronic transaction anomaly.” This limitation is generic in that it encompasses every algorithm that accomplishes the result of identifying such a set of validation users. However, the disclosure in the specification includes only locating a set of users within a set of visual boundaries and does not address other boundaries or a geographic radius that could be interpreted as a boundary. Nor does the specification address identifying the boundaries by other than use of a processor. Therefore, the specification does not describe the genus of algorithms in full, clear, concise, and exact terms such that a skilled artisan would recognize that applicant was in possession of the claimed genus. See MPEP 2161.01. Note that amending similar to the following would obviate this rejection: “identifying, by one or more processors, one or more visual boundaries to search for validation users; identifying, by one or more processors, a set of validation users in the identified one or more visual boundaries, where each validation user from the set of validation users has the ability to visually confirm the user performing the electronic transaction as a valid user associated with an account for the electronic transaction anomaly.”
Claims 8 and 15 contain language similar to claim 1 as discussed in the immediately preceding paragraph, and for reasons similar to those discussed above, claims 8 and 15 are also rejected as failing to comply with the written description requirement.

Allowable Subject Matter
Claims 1-5, 7-12, 14-19, and 21 are not obvious or anticipated by the prior art of record and would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record, Bender (US 2016/0275516 A1), discloses as follows:
Claim
Limitation
Representative disclosure in Bender
1,8,15
receiving, by one or more processors, a request to validate a user performing an electronic transaction anomaly, wherein the electronic transaction anomaly represents a potential fraudulent financial transaction
element 304 in Fig. 3 and associated text
1,8,15
identifying one or more boundaries to search for validation users
See discussion below.
1,8,15
identifying, by one or more processors, a set of validation users in the identified one or more boundaries, where each validation user from the set of validation users has the ability to visually confirm the user performing the electronic transaction as a valid user associated with an account for the electronic transaction anomaly

1,8,15
displaying, by one or more processors, information for the valid user associated with the account for the transaction anomaly
“is user A in location B today?” [0032]
1,8,15
determining whether the user is validated for the electronic transaction anomaly
"Authentication program 232 determines whether the activity request is suspicious to at least one of the contacts (decision block 312). Authentication program 232 determines whether the activity request, for example, an electronic transaction, is suspicious to any of the contacts based on a response to the requested confirmation." [0034]
1,8,15
responsive to determining the user is not validated for the electronic transaction anomaly, declining, by one or more processors, the electronic transaction anomaly
"the request for activity being denied" [0035]


Regarding the two steps/functions of “identifying,” Bender discloses identifying a set of validation users (element 310 in Fig. 3 and associated text). However, this is not explicitly based on a [geographic] boundary. Identifying validation users by location is compatible with Bender based on [0026], particularly "[validation user] information can include ... an address. ... The [validation users] … may be … some other group of social network users determined by ...  the social networking application." As the purpose of Bender is to confirm the user's location, it would be obvious to use location to identify the validation users. However, identifying validating users based on both location and whether they can see the user is neither suggested nor taught by Bender. Moreover, the missing claimed elements from Bender are not found in a reasonable number of references.

Response to Amendments and Arguments
The examiner expresses his appreciation for applicant’s specific citations to the specification indicating where applicant believes support for the claim amendments can be found. The examiner's search for support for the claim amendments was not limited to these citations.
Regarding applicant’s request that “[i]n the event the Examiner has any questions regarding this response, the undersigned respectfully requests the courtesy of a telephone conference to discuss any matters in need of alteration,” examiner notes that a voicemail was left for Tihon Poltavets (845-592-6131) on April 4, 2022 in an attempt to resolve the above issues via examiner’s amendment. That call had not been returned as of noon ET on April 6, 2022.
The drawing objection is withdrawn in response to applicant’s amendment.
The objection to claim 5 is withdrawn in response to applicant’s amendment.
The 101 rejection is withdrawn in response to applicant’s argument (see Remarks, pgs. 13-14).
The 112(a) rejections of claims 6, 13, and 20 are mooted by applicant’s cancellation of these claims. The 112(a) rejections of the remaining claims have been modified in response to applicant’s amendment.
The 112(b) rejections of claims 1, 8, and 15 regarding “responsive to identifying …” and “responsive to determining …” are withdrawn in response to applicant’s amendment.
After further consideration, the 112(b) rejections of claims 5, 12, and 19 regarding the recitation “responsive to …” are withdrawn.
The 112(b) rejections of claims 4, 11, and 18 due to lack of grammatical sense are withdrawn in response to applicant’s amendment.
The 112(b) rejections of claims 6, 13, and 20 are mooted by applicant’s cancellation of these claims.
The 112(b) rejections of claims 8 and 15 due to lack of algorithmic support for certain recitations invoking 112(f) are withdrawn in response to applicant’s argument. 

Citation of Relevant Prior Art
All references listed on form PTO-892 are cited in their entirety. The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Juarez (US 11,288,675 B1) discloses a system for authenticating transactions including based on geography and visually confirming the identity of a user, however, this visual identification is performed by the user themself (see authentication step 1110 and associated text).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685